Citation Nr: 0906704	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-38 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than February 
27, 1995, for the grant of service connection for major 
depressive disorder.

2.  Entitlement to an effective date earlier than December 3, 
1997, for the award of a 70 percent rating for major 
depressive disorder.

3.  Entitlement to an effective date earlier than December 3, 
1997, for a total disability rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1969 to October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in March 1999, August 
1999, and November 2003 by the Columbia, South Carolina, and 
Winston-Salem, North Carolina, Regional Offices (RO) of the 
Department of Veterans Affairs (VA).  The Board notes that in 
a March 1999 rating decision the Columbia RO granted an 
increased 70 percent rating for major depressive disorder 
effective from July 7, 1998.  In correspondence dated in 
April 1999 the Veteran expressed disagreement with the 
assigned effective date.  An August 1999 rating decision 
established an effective date for the award of a 70 percent 
rating for major depressive disorder from December 3, 1997, 
and granted entitlement to TDIU effective from December 3, 
1997.  In correspondence dated in June 2000 the Veteran 
expressed disagreement with the assigned effective date for 
the award of TDIU.

In a November 2003 rating decision the Winston-Salem RO 
denied entitlement to an earlier effective date for the award 
of entitlement to service connection for major depressive 
disorder.  The Veteran filed a notice of disagreement from 
that determination in October 2004.  The Board notes that the 
October 2005 statement of the case addressed the issues of 
entitlement to an earlier effective date for the award of 
service connection for major depressive disorder and also the 
effective dates for the award of a 70 percent rating for 
major depressive disorder and TDIU.  The Board finds, 
however, that these matters are more appropriately addressed 
as separate issues for appellate review and the issues on the 
title page have been modified to reflect this change.

The issues of entitlement to an effective date earlier than 
December 3, 1997, for the award of a 70 percent rating for 
major depressive disorder and entitlement to an effective 
date earlier than December 3, 1997, for TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The January 1997 rating decision which assigned an effective 
date from February 27, 1995, for the award of service 
connection for major depressive disorder is final.  


CONCLUSION OF LAW

The appeal for an effective date earlier than 
February 27, 1995, for the award of service connection for 
major depressive disorder is legally precluded.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record reveals that the veteran submitted an 
original claim for entitlement to service connection for PTSD 
in December 1986.  VA records show he failed to report for a 
scheduled examination and in correspondence dated September 
17, 1987, he was notified that his claim was denied.  He was 
also provided notice of his appellate rights, but did not 
appeal.  He submitted an additional application for VA 
compensation benefits on February 27, 1995, which was 
accepted as a claim for entitlement to service connection for 
major depressive disorder.  In a January 1997 rating decision 
service connection was granted with an assigned 30 percent 
rating effective from February 27, 1995.  The veteran was 
notified of the decision and submitted a notice for 
disagreement from the assigned rating, but he did not express 
disagreement with the assigned effective date at that time.  
A May 1998 rating decision granted an increased 50 percent 
rating for major depressive disorder.  The veteran was 
notified of the decision, but did not appeal.  A 70 percent 
rating for major depressive disorder and entitlement to TDIU 
were subsequently established effective from December 3, 
1997.  

In correspondence dated in October 2003 the Veteran requested 
entitlement to an earlier effective date for the award for 
service connection for major depressive disorder.  In an 
October 2004 notice of disagreement he asserted that his 
service treatment records included a "clear and unmistakable 
error" as to the pre-existence of his psychiatric disorder.  
He also requested entitlement to an effective date from 
October 31, 1970.  In statements and personal hearing 
testimony he claimed that an earlier effective date for the 
award of service connection for major depressive disorder was 
warranted, in essence, because his psychiatric disorder began 
during active service and had continued after his discharge 
from service.  He also claimed, in essence, that he had been 
misinformed as to the extent of his psychiatric disorder by 
the service department and that he had not been fairly 
treated by the service department or by VA.

The Board notes that the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") has held that 
under VA law there is no basis for a freestanding earlier 
effective date claim from matters addressed in a final rating 
decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  
Generally, a determination on a claim by the agency of 
original jurisdiction of which the claimant is properly 
notified is final if an appeal is not perfected.  38 C.F.R. 
§ 20.1103 (2008).  

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2008).  A claimant who seeks to obtain retroactive benefits 
based on CUE has a much heavier burden than that placed upon 
a claimant who seeks to establish prospective entitlement to 
VA benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991); see also Berger v. Brown, 10 Vet. App. 166, 169 
(1997) (recognizing a claimant's "extra-heavy burden" of 
persuasion before the Court in a claim of CUE).

Based upon the evidence of record, the Board finds the 
Veteran's October 2003 attempt to obtain an earlier effective 
date for the award of service connection for major depressive 
disorder is legally precluded.  In light of the fact that the 
January 1997 rating decision has become final as to the issue 
of the assignment of an effective date for the award of 
service connection, the Board has no jurisdiction to review 
this matter on appellate review.  There is no indication of 
CUE in a VA rating decision and no indication of any 
expression of disagreement with the effective date of the 
award of service connection within one year of notice to the 
Veteran of the January 1997 rating decision.

The Court has held that the proper disposition of a free 
standing claim for an earlier effective date is dismissal.  
Rudd, 20 Vet. App. at 300.  Accordingly, the appeal as to 
this matter is denied.


ORDER

The appeal for entitlement to an effective date earlier than 
February 27, 1995, for the grant of service connection for 
major depressive disorder is denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court, provide that a 
claimant must be notified of VA's responsibilities in 
obtaining information to assist in completing a claim and 
identifying the claimant's duties in obtaining information 
and evidence to substantiate the claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  
A review of the record reveals no VCAA notice was issued in 
this case addressing the Veteran's claim for an earlier 
effective date.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159(2008).  For records in 
the custody of a Federal department or agency, VA must make 
as many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile; however, the 
claimant must cooperate fully and, if requested, must provide 
enough information to identify and locate any existing 
records.  38 C.F.R. § 3.159(c).  

In this case, the Board notes that the Veteran reported he 
had received regular VA outpatient psychiatric treatment 
during the period from February 1995 to December 1997 and 
that the present record includes VA treatment records dated 
during this period.  It is unclear, however, if all pertinent 
treatment records for this period have been obtained.  At his 
personal hearing in May 2005 the Veteran also reported that 
he was receiving Social Security Administration (SSA) 
disability benefits.  There is no indication in the present 
record of any attempt to obtain copies of these records.  
Therefore, the Board finds additional development is required 
prior to appellate review.



Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his remaining claim, 
(2) of the information and evidence 
that VA will seek to provide, and 
(3) of the information and evidence 
that he is expected to provide.  These 
notice requirements are to be applied 
to all elements of the claim.

2.  The AMC/RO is to undertake 
appropriate efforts to obtain a complete 
copy all VA treatment for the Veteran's 
psychiatric disorder during the period 
from February 1995 to December 1997.  All 
attempts to procure records should be 
documented in the file.  

3.  The AMC/RO is to undertake 
appropriate efforts to obtain a complete 
copy of the veteran's SSA disability 
determination as well as all associated 
medical records.

4.  After completion of the above and 
any additional development deemed 
necessary, the issues remaining on 
appeal should be reviewed with 
consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


